Title: From Thomas Jefferson to Meriwether Lewis, 8 August 1807
From: Jefferson, Thomas
To: Lewis, Meriwether


                        
                            Sir
                            
                            Monticello Aug. 8. 07.
                        
                        I have just now recieved from the Secretary at War a letter to him from the Secretary of the territory of
                            Louisiana, requesting him to tender to the President of the US. the services of the members of the military school of the
                            Mine á Burton, as a volunteer corps under the late act of Congress authorising the acceptance of the serving of volunteer
                            corps. as you are now proceeding to take upon you the government of that territory, I pray you to be the bearer of my
                            thanks to them for this offer, and to add the pleasure it gives me to recieve further their assurances that they will
                            cordially co-operate in the restoration of that harmony in the territory so essential to it’s happiness & so much
                            desired by me. they, as well as all other the inhabitants of the territory may rest satisfied that all the authorities of
                            the general government entertain towards them the most liberal & paternal dispositions, and wish nothing more ardently
                            than to do for their happiness whatever these dispositions may dictate. want of information, or misinformation, may defeat
                            their first efforts towards this object; but as they advance in obtaining more correct knolege of their situation, they
                            will be able to establish for them in the end such regulations as will secure their religious, political & civil rights.
                        As the direction of the militia will be in your hands I must request you to exercise for me the powers given
                            by the act abovementioned respecting volunteers, and to arrange them to the best advantage for the prompt & effectual
                            defence of the territory. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    